           Case 1:17-cv-00246-MW-GRJ Document 107 Filed 03/20/19 Page 1 of 2


From:            ecf_help@ca11.uscourts.gov
To:              FLNDdb_efile Appeals
Subject:         Re-send: 19-10988-HH Kevin Folta v. The New York Times Company, et al "Civil Appeal Docketed - Notice of Appeal" (1:17-cv-00246-MW-GRJ)
Date:            Wednesday, March 20, 2019 6:39:56 PM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
(including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                             United States Court of Appeals for the Eleventh Circuit

Amended 03/20/2019 18:38:55: Notice of Docket Activity

The following transaction was entered on 03/20/2019 at 5:46:37 PM EDT and filed on 03/15/2019
Case Name:        Kevin Folta v. The New York Times Company, et al
Case Number:   19-10988
Document(s): Document(s)


Docket Text:
CIVIL APPEAL DOCKETED. Notice of appeal filed by Appellant Kevin Folta on 03/13/2019. Fee Status: Fee Paid. No hearings to be transcribed. The
appellant's brief is due on or before 04/24/2019. The appendix is due no later than 7 days from the filing of the appellant's brief. Awaiting Appellant's
Certificate of Interested Persons due on or before 03/29/2019 as to Appellant Kevin Folta. Awaiting Appellee's Certificate of Interested Persons due on or
before 04/12/2019 as to Appellee The New York Times Company

Notice will be electronically mailed to:

Mark R. Caramanica
Clerk - Northern District of Florida, Clerk of Court
Carol Jean LoCicero
Gregg Darrow Thomas


Notice sent via US Mail to:


James E. Beasley, Jr.
The Beasley Firm, LLC
215-592-1000
1125 WALNUT ST
PHILADELPHIA, PA 19107

The following document(s) are associated with this transaction:
Document Description: DKT-7CIV Notice to Counsel/Parties
Original Filename: /opt/ACECF/live/forms/TammyAaron_1910988_8724671_DKT-7CIVCivilEarlyBriefing_114.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1160056652 [Date=03/15/2019] [FileNumber=8724671-6]
[375dc4689cf53ae76f621f255586aae4de820e8dc1d4b5a77844b99232e8074c3773b20b680a65ff5eb76ef19765c28f80006835d1c4e2b76a94ac442b56ce6f]]
Recipients:

       James E. Beasley, Jr.
       Mark R. Caramanica
       Clerk - Northern District of Florida, Clerk of Court
       Carol Jean LoCicero
       Gregg Darrow Thomas

Document Description: DKT-7CIV Notice to Counsel/Parties
Original Filename: /opt/ACECF/live/forms/TammyAaron_1910988_8724671_DKT-7CIVCivilEarlyBriefing_114.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1160056652 [Date=03/15/2019] [FileNumber=8724671-3]
[78949cc51a2e62cd17fb90c68a324d525a23f21fb1c28845b2b6f91ce1844bda1715597ce0217515f85f84c7116ebf3262e7766954944dc873c5b403d4766acf]]
Recipients:

       James E. Beasley, Jr.
       Mark R. Caramanica
       Clerk - Northern District of Florida, Clerk of Court
       Carol Jean LoCicero
       Gregg Darrow Thomas

Document Description: Civil Appeal Docketed - Notice of Appeal
Original Filename: 19-10988 NOA.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1160056652 [Date=03/15/2019] [FileNumber=8724671-0]
[7f81db46f6a33a98e21cb90e2b021c81a13aa76ce31a5542c3b23c5a2540f1755fc796a8843856d260a8ee5990652693458db78b43af420b46fa1a24dbc4642a]]

Document Description: DC Order appealed Document No. 100
Original Filename: 19-10988 ORDER APPEALED 100.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1160056652 [Date=03/15/2019] [FileNumber=8724671-1]
[65937bb3de13849261f4d9f0d3419f1460a1d5abb024a03a37e50b354276def372db361335a5b02c745368afb8b511c15ac264746c6b644908d964196a03bed9]]

Document Description: DC Judgment appealed Document No. 101
       Case 1:17-cv-00246-MW-GRJ Document 107 Filed 03/20/19 Page 2 of 2

Original Filename: 19-10988 JUDGMENT APPEALED 101.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1160056652 [Date=03/15/2019] [FileNumber=8724671-2]
[1e9c57926a7398538cc78555e6322c7ab28546b0d70236edffaa14f7439581ca30f3502d61fc3f3b3dba488b4dc2ab173d754daf6caede0bc0f22869834601f3]]
